Citation Nr: 0837070	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran had active service from May 1968 until August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim of service 
connection for PTSD.  


FINDINGS OF FACT

1. A December 2004 rating decision denied service connection 
for PTSD; the veteran did not appeal this decision and it is 
final. 

2. The evidence associated with the claims file subsequent to 
the December 2004 final decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD.  


CONCLUSIONS OF LAW

1. The December 2004 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the December 2004 rating decision 
is not new and material; the claim of entitlement to service 
connection for PTSD is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2007 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  With respect to the 
Dingess requirements, in January 2007 the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating as well as notice 
of the type of evidence necessary to establish an effective 
date.

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
In this case, the notice letter provided to the veteran in 
January 2007 satisfied the Kent requirements. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the service treatment records (STRs), the 
VA outpatient treatment records (OTRs) and private medical 
records (PMRs).  The veteran submitted OTRs, PMRs and lay 
statements in support of his claim.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  


New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for PTSD.  A review of the record 
indicates that the veteran was previously denied service 
connection for PTSD in a December 2004 rating decision.  No 
Substantive Appeal was filed and that rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the December 2004 
rating action consisted of the veteran's service treatment 
records (STRs), VA outpatient treatment records (OTRs), 
private medical records (PMRs), and lay statements.  Although 
there was a clinical diagnosis of PTSD the claim for service 
connection was denied because there was no credible evidence 
of record to corroborate that the claimed in-service stressor 
actually occurred. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

In his attempt to reopen the claim, the evidence received 
since the December 2004 final decision includes evidence of: 
STRs, VA OTRs and lay statements.  None of the records 
provided evidence to corroborate that the claimed in-service 
stressor actually occurred.  

The veteran submitted a July 1969 STR report of psychiatric 
evaluation.  The report  concluded that the veteran had no 
disqualifying mental defects upon separation that would 
warrant disposition through medical channels.  There was no 
diagnosis of a psychiatric illness.

The veteran also submitted additional medical records.  The 
OTRs dating from April 2005 through January 2006 confirm the 
veteran's previously diagnosed PTSD.  In addition, the OTRs 
noted the veteran's past substance abuse, family issues, 
depression and illiteracy.  

In April 2006 the veteran submitted a lay statement 
explaining his alleged stressor incident.  The veteran noted 
his MOS in Vietnam as building and reconstructing buildings.  
The veteran's DD-214 confirmed he was a carpenter.  The 
veteran stated that he had assisted in providing medical 
treatment to other soldiers and now he experiences continued 
flashbacks and constantly hearing injured soldiers screaming 
at him.   

In October 2006 the veteran, through his representative, 
submitted a lay statement.  A letter, from R. S., stated that 
he did not know the veteran while stationed in Vietnam.  It 
was indicated to R. S. that the veteran was stationed at the 
same base during the same time period.  The statement 
described R. S.'s own experiences and not the veteran's.  R. 
S. did not know the veteran nor did he serve on active duty 
with the veteran.  

VA OTRs from January 2006 through January 2007 were 
submitted.  The records noted a psychiatric follow up, PTSD 
diagnosis, and failure to appear for a PTSD group.  In 
addition, the veteran was requested to supply names of 
veteran's he served with but he could not remember any names.  
No record related the veteran's PTSD to an in-service 
stressor.  

A January 2007 VCAA reply letter from the veteran through his 
representative stated there was no additional information or 
evidence to submit in support of the claim to reopen for 
PTSD.  

The above medical records did not relate to a previously 
unestablished fact necessary to substantiate the veteran's 
claim, mainly corroboration of the veteran's account of the 
in-service stressor.  A diagnosis for PTSD had previously 
been documented in the record.

Additionally, the veteran submitted lay statements in April 
and October 2006.  The statements noted general background 
information of a stressor incident and a statement from R. 
S., a veteran, who did not know or serve with the claimant.  
The stressor accounts provided by the veteran merely repeat 
the stressor accounts previously associated with the claims 
file.  For instance, none of the statements concerning the 
stressor provided the minimal information required by the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
verification.  At a minimum a JSRRC stressor verification 
requires: a specific date within a two month range, the 
geographic location, the veteran's specific unit assignment 
at the time of the stressor, and/or the full name(s) an unit 
assignment of any casualty associated with the stressor.  

Here, the veteran's account in his April 2006 statement, that 
he assisted in medical treatment of injured soldiers in 
Vietnam, did not describe the day, location, veteran's and/or 
witnesses involved.  Further, the veteran otherwise offered 
no evidence of combat medals or documentation to support the 
claimed stressor.  Therefore, the Board views the additional 
statements as cumulative or redundant.  

The above additional records that were not previously 
associated with the claims file document the diagnosis of 
PTSD as related to service, the veteran's treatment for PTSD 
and lay statements.  However, the above medical records and 
lay statements do not pertain to the issue of corroboration 
or verification of the stressors that have been linked to 
PTSD.  The only evidence related to the actual occurrence of 
the veteran's claimed in-service stressor is his own un-
corroborated statements.  

Finally, although some of the evidence submitted since the 
December 2004 rating action is new, in that it was not 
previously of record, the newly submitted evidence is not 
material.  None of the newly associated materials provided 
evidence to corroborate that the claimed in-service stressor 
actually occurred, which was essentially the basis of his 
previous denial.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran has 
been diagnosed and received treatment for PTSD.  
Additionally, the new lay evidence attesting to the veteran's 
claimed stressor is redundant of the veteran's earlier 
statements and do not offer corroborative evidence in 
supportive of his claim.

In summary, the evidence received since the December 2004 
final decision does not provide evidence to corroborate that 
the claimed in-service stressor actually occurred.  
Therefore, the additional evidence received is not "material" 
since it does not relate to an unestablished fact necessary 
to substantiate the claim.  Accordingly, the Board finds that 
the claim for service connection may not be reopened.








								[Continued on Next 
Page]

ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for entitlement to service 
connection for PTSD is denied



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


